                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LESLIE REBSTOCK                                                    PLAINTIFF

V.                          CASE NO. 3:20-CV-180-ERE

ANDREW SAUL, Commissioner,
Social Security Administration                                   DEFENDANT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Defendant.

      DATED this 24th day of June, 2021.




                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE
